UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6892


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

IRVING CALVIN VENEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:09-cr-00107-JRS-2)


Submitted:   September 24, 2013          Decided:   September 27, 2013


Before NIEMEYER and     THACKER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Irving Calvin Veney, Appellant Pro Se. Stephen David Schiller,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Irving Calvin Veney appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for sentence

reduction.      We have reviewed the record and find no reversible

error.     Accordingly,       we   affirm    the    district    court’s   order.

United States v. Veney, 3:09-cr-00107-JRS-2 (E.D. Va. May 14,

2013).     We dispense with oral argument because the facts and

legal    contentions    are   adequately      presented    in    the   materials

before   this   court   and    argument     would   not   aid   the    decisional

process.



                                                                         AFFIRMED




                                       2